
	
		II
		110th CONGRESS
		1st Session
		S. 2134
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Salazar (for
			 himself, Mr. Alexander, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to
		  submit to Congress reports on the status of planning for the redeployment of
		  the Armed Forces from Iraq and to require the Secretary of Defense, the
		  Chairman of the Joint Chiefs of Staff, and appropriate senior officials of the
		  Department of Defense to meet with Congress to brief Congress on the matters
		  contained in the reports.
	
	
		1.FindingsCongress finds the following:
			(1)The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law
			 107–243), enacted into law on October 16, 2002, authorized the
			 President to use the Armed Forces as the President determined necessary and
			 appropriate in order to defend the national security of the United States
			 against the continuing threat posed by the Government of Iraq at that
			 time.
			(2)The Government of
			 Iraq which was in power at the time the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 was enacted into law has been removed from
			 power and its leader indicted, tried, convicted, and executed by the new
			 freely-elected democratic Government of Iraq.
			(3)The current
			 Government of Iraq does not pose a threat to the United States or its
			 interests.
			(4)After more than
			 four years of valiant efforts by members of the Armed Forces and United States
			 civilians, the Government of Iraq must now be responsible for Iraq’s future
			 course.
			2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)nothing in this Act shall be construed as a
			 recommendation by Congress that any particular contingency plan be
			 exercised;
			(2)it is necessary and prudent for the
			 Department of Defense to undertake robust and comprehensive contingency
			 planning;
			(3)contingency
			 planning for a redeployment of the Armed Forces from Iraq should
			 address—
				(A)ensuring
			 appropriate protection for the Armed Forces in Iraq;
				(B)providing
			 appropriate protection in Iraq for United States civilians, contractors, third
			 party nationals, and Iraqi nationals who have assisted the United States
			 mission in Iraq;
				(C)maintaining and
			 enhancing the ability of the United States Government to eliminate and disrupt
			 Al Qaeda and affiliated terrorist organizations; and
				(D)preserving military equipment necessary to
			 defend the national security interests of the United States; and
				(4)contingency
			 planning for a redeployment of the Armed Forces from Iraq should—
				(A)describe a range
			 of possible scenarios for such redeployment;
				(B)outline multiple
			 possible timetables for such redeployment; and
				(C)describe the
			 possible missions, and the associated projected number of members, of the Armed
			 Forces which would remain in Iraq, including to—
					(i)conduct United
			 States military operations to protect vital United States national security
			 interests;
					(ii)conduct
			 counterterrorism operations against Al Qaeda in Iraq and affiliated terrorist
			 organizations;
					(iii)protect the
			 Armed Forces, United States diplomatic and military facilities, and United
			 States civilians; and
					(iv)support and equip
			 Iraqi forces to take full responsibility for their own security.
					3.Reports and
			 congressional briefings on the status of planning for the redeployment of the
			 Armed Forces from Iraq
			(a)Reports
			 requiredNot later than 60
			 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report on the status of planning for the redeployment of the Armed Forces from
			 Iraq. The initial report and each subsequent report required by this subsection
			 shall be submitted in unclassified form, to the maximum extent possible, but
			 may contain a classified annex, if necessary.
			(b)Congressional
			 briefings requiredNot later
			 than 14 days after the submission of the initial report under subsection (a),
			 the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall
			 meet with the congressional defense committees to brief such committees on the
			 matters contained in the report. Not later than 14 days after the submission of
			 each subsequent report under subsection (a), appropriate senior officials of
			 the Department of Defense shall meet with the congressional defense committees
			 to brief such committees on the matters contained in the report.
			(c)Termination of
			 reporting and briefing requirementsThe requirement to submit
			 reports under subsection (a) and the requirement to provide congressional
			 briefings under subsection (b) shall terminate on the date on which the
			 Secretary of Defense submits to the congressional defense committees a
			 certification in writing that the Armed Forces are no longer primarily engaged
			 in a combat mission in Iraq.
			(d)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees has the meaning given the term
			 in section
			 101 of title 10, United States Code.
			4.Armed Forces
			 definedIn this Act, the term
			 Armed Forces has the meaning given the term in section 101 of
			 title 10, United States Code.
		
